In an action against defendants Alfonse Baceari and Aleari’s Char-Broiled, Inc., to recover damages for breach of contract, and against Robert A. McBvoy, doing business as Town and Country Vending Service, for inducing such breach, the plaintiff, by permission of the Appellate Term, appeals from its order, entered October 23,1959 (as modified by an order entered November 30, 1959), which reversed on the law a judgment of the City Court of the City of New York, County of Queens, in favor of plaintiff, and remitted the action to the City Court for an assessment of damages against defendant McBvoy and for the entry of judgment thereon. Order affirmed, without costs. No opinion. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.